Citation Nr: 9928425	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to September 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied a rating in excess of 30 percent for 
bilateral pes planus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's bilateral pes planus is currently 
manifested by pronation, tendonitis, and pain in the feet 
that severely impairs the veteran's ability to bear weight on 
his feet.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability due to bilateral pes 
planus has worsened, and that a higher disability rating is 
warranted.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; 

one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for an increased rating for a disability is 
generally well grounded when an appellant indicates that the 
severity of the disability has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board finds 
that the veteran's claim for an increased rating for 
bilateral pes planus is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The criteria under the rating schedule for ratings of 30 
percent or greater for bilateral pes planus are as follows:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  ...... 50

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.  
.........................................
.. 30

38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

Statements and medical records associated with the veteran's 
claims file reflect that, over the years since his service, 
the veteran has reported progressive pain in his feet, as 
well as in his ankles and knees, and diminishing endurance 
for walking or standing.  Service medical records indicated 
that the veteran had flat feet, with third degree pronation 
and pain on palpation and manipulation of the forefoot.  He 
walked with a limp of both feet.  He was ambulatory, but 
prolonged weightbearing produced pain and disability in both 
feet.  On VA medical examination in July 1949, the veteran 
reported that his feet were sore, and that his feet tired 
easily with prolonged weightbearing.  The examiner noted that 
he had third degree pes planus bilaterally, with a slight 
turning inward of the medial borders of both feet on walking.

On VA examination in July 1960, the veteran reported that 
pain in his feet and swelling in his ankles developed after 
he stood for one or two hours.  The examiner found second 
degree pes planus, with each foot showing inward rotation of 
the astragalus, medial deviation of weightbearing, and inner 
border bulging.  X-rays showed evidence of a repaired 
fracture of the right ankle.

VA medical records from 1982 reported that the veteran had an 
eight year history of polyarthritis affecting his feet, 
ankles, knees, hips, shoulders, elbows, wrists, and back.  On 
VA examination in 1983, the veteran reported that he had been 
using crutches on and off for several months because of the 
painful condition of his feet.  The examiner found that the 
veteran's feet were flat, with moderate pronation 
bilaterally, and heel valgus in the left foot.  X-rays showed 
post-traumatic arthritis in the left ankle, and arthritis in 
the subtalar and talonavicular joints of the feet.  
VA medical records from the 1980s indicated that the veteran 
used a cane or crutches to aid in walking.  The report of a 
January 1985 examination of the veteran by a private 
podiatrist indicated that the veteran had a left ankle 
fracture in 1949 that had been corrected surgically.  The 
podiatrist noted severe pes planus on weightbearing.  The 
podiatrist stated that rheumatoid arthritis could not be 
ruled out.

On VA examination in March 1988, the veteran reported severe 
pain in his feet and ankles.  He reported that he was unable 
to bear weight for a significant portion of his waking hours, 
and he indicated that he had been using a wheelchair since 
January 1988.  The examining physician noted that the veteran 
had pain with dorsiflexion, plantar flexion, and inversion of 
the feet.  The examiner concluded that the veteran had 
tendonitis of both tibialis posterior tendons, and arthritis 
of the feet and ankles.  The examiner wrote that the 
degenerative changes in the veteran's feet were advanced and 
quite disabling.

VA outpatient treatment notes from the 1990s reflected 
progressive pain in the veteran's feet and difficulty with 
weightbearing, with the use of crutches and increasing use of 
a wheelchair.  On VA medical examination in September 1997, 
the veteran reported that he had used a motorized wheelchair 
for the past year.  He reported that he was confined to his 
wheelchair because of severe pains in both feet whenever he 
tried to walk.  The examiner observed that the veteran was 
able to stand, but was not able to squat.  The veteran had 
difficulty pronating and supinating, and he was unable to 
rise on his heels or toes.  The examiner noted loss of the 
longitudinal arches of both feet.  X-rays of the feet 
revealed demineralization of the bones and arthritic changes, 
more pronounced in the left foot.  There was a calcaneal spur 
on the right foot.  The examiner found that the veteran was 
unable to walk without crutches.  The examiner reported that 
the veteran had very limited function of his feet, and that 
he was confined to a wheelchair most of the time.  The 
examiner provided diagnoses of severe, debilitating, 
degenerative joint disease in the feet and ankles, and 
bilateral pes planus.

Medical records indicate that the manifestations of the 
veteran's flat feet include pronation, tendonitis, and pain 
with weightbearing.  The evidence indicates that the pain in 
the veteran's feet on movement and weightbearing impairs the 
function of his feet to the point that he is now confined to 
a wheelchair most of the time.  While medical evidence 
indicates that the veteran suffers limitations of function 
due to non-service-connected disabilities, such as arthritis 
of multiple joints and a past fracture of the left ankle, the 
evidence nonetheless adequately shows the considerable 
impairment attributable to his service-connected foot 
disorders.  Taking that impairment of function into account, 
the Board finds that the veteran's pes planus disability more 
nearly approximates the rating schedule criteria for a 
50 percent rating.  An increase to a 50 percent rating is 
therefore granted.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 50 percent disability rating for bilateral 
pes planus is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

